Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

United States Patent 9,722,892 discloses a flow rate prediction device to predict a flow rate determines, based on time-series data of a measured flow rate, whether the state of the flow rate is stationary or non-stationary. The flow rate prediction device identifies a stochastic process model defining the flow rate as a stochastic variable based on the result of determination of whether the state is stationary or non-stationary and calculates a parameter for use in the identified stochastic process model based on the time-series data. The flow rate prediction device calculates a probability distribution function or a probability density function defining the flow rate to be 
The prior art of record does not disclose or make obvious the claimed data flow related to the allocated radio resource is an empty data flow.  Based on a measured data flow between the network node and the number of UEs, determining a first probability and deciding whether or not to initiate a removal of the radio resource allocated to the first UE based on whether or not the prediction determined first probability exceeds the first probability threshold.  In combination with a method performed by a network node for managing a radio resource between the network node and a first User Equipment (UE) in a wireless communications network, which network node serves a number of UEs comprising the first UE and one or more second UEs.  The first UE has a radio resource allocated for communication between the first UE and the network node, and based on a measured data flow between the network node and the first UE, determining a first probability.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645